DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on February 24, 2022 has been entered. Claim 7 has been cancelled. Claims 1-6 and 8-10 remain pending.  Applicant’s amendments to the claims overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Rejection mailed on December 21, 2021. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kirita (U.S. Pub. No. 2015/0170850, hereinafter "Kirita").
Regarding claim 1, Kirita teaches (Figs. 2, 8) an engine starting device (1) comprising: a board (8) having a pad (land on rear surface of 8); an on-board component (10/11) having a housing (2A) and pin member (12) that is partially embedded in the housing (2A), the pin member (12) being one of a pin header or a pin socket that is configured to connect to an external electronic equipment via a connector (11), the on-board component (10/11) mounted on the board such that the pin member (12) connects to the pad (land on rear surface of 8); an antenna terminal (21) partially embedded in the housing (2A), the antenna terminal (21) being connected with the pad (land on rear surface of 8), wherein the pad (land on rear surface of 8) electrically connects the antenna terminal (21) to the pin member (12); a case member (2) having a 

    PNG
    media_image1.png
    273
    464
    media_image1.png
    Greyscale

Regarding claim 2, Kirita teaches (Figs. 2, 8) the engine starting device according to Claim 1, wherein: the antenna terminal (21) includes a first antenna terminal (right or first 21) and a second antenna terminal (left or second 21), and one end (first end of 19) of the antenna coil (19) is connected to the first antenna terminal (first 21), and another end (second end of 19) of the antenna coil (19) is connected to the second antenna terminal (second 21).
Regarding claim 3
Regarding claim 4, Kirita teaches (Figs. 2, 8) the engine starting device according to Claim 1, further comprising: a bobbin member (20) disposed inside the case member (2), wherein the antenna coil (19) is wound around the bobbin member (20).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kirita (U.S. Pub. No. 2015/0170850, hereafter "Kirita") in view of Robinson (U.S. 4,157,207, hereafter “Robinson").
Regarding claim 5, Kirita teaches the engine starting device of claim 1. 
Kirita does not teach the engine starting device according to Claim 1, wherein: the antenna terminal includes a wide portion and a narrow portion, the wide portion extending along the board, the narrow portion extending in a direction away from the board, and an end portion of the antenna coil is wound around the narrow portion.
However, Robinson teaches an electrical terminal (Fig. 4) that includes a wide portion (18) and a narrow portion (22), the wide portion extending along the board (23), the narrow portion (22) extending in a direction away from the board (23), and an end portion of the antenna coil (wire wrapped on 22, Col. 5, lines 3-7) is wound around the narrow portion (22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirita to have the terminal include a wide portion and a narrow portion, the wide portion extending along the board, the narrow portion extending in a direction away from the board, and an end 

    PNG
    media_image2.png
    706
    649
    media_image2.png
    Greyscale

Regarding claim 6, Kirita teaches a method (Figs. 2, 8) for manufacturing an engine starting device (1), the method comprising: partially embedding a first antenna terminal and a second antenna terminal in a housing (2A) of an on-board component (10/11), partially embedding a pin member (12) that is configured to connect to an external electronic equipment via a connector (11) in the housing (2A), the pin member (12) being one of a pin header or a pin socket; mounting the on-board component (10/11) to a board having a pad (land on rear surface of 8), the on-board component (10/11) being mounted such that the pin member (12) is connected to the pad (land on rear surface of 8) and the first antenna terminal and the second antenna terminal are 
Kirita does not teach winding one end of an antenna coil around the first antenna terminal or winding another end of the antenna coil around the second antenna terminal.
However, Robinson teaches (Figs. 2, 4) winding one end of an antenna coil (wire wrapped on 22, Col. 5, lines 3-7) around a first antenna terminal (a first 22) and winding another end of the antenna coil (wire wrapped on 22, Col. 5, lines 3-7) around a second antenna terminal (a second 22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirita to winding one end of an antenna coil around the first antenna terminal or winding another end of the antenna coil around a second antenna terminal as taught by Robinson to reduce the susceptibility of wire-wrap contact to turn in the hole as wire is wrapped on the pin (Robinson Col. 1, lines 47-49)
Regarding claim 8
Regarding claim 9, Kirita in view of Robinson teaches the method of claim 6. 
Kirita does not teach the method of claim 6, wherein the antenna terminal includes a wide portion and a narrow portion, the wide portion extends along the board, the narrow portion extends in a direction away from the board, and further comprising: winding either the one end portion or the other end portion of the antenna coil around the narrow portion.
However, Robinson teaches (Figs. 2, 4) an electrical terminal that includes a wide portion (18) and a narrow portion (22), the wide portion (18) extends along the board (23), the narrow portion (22) extends in a direction away from the board (23), and further comprising: winding an end portion of the antenna coil (wire wrapped on 22, Col. 5, lines 3-7) around the narrow portion (22). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirita to have the terminal include a wide portion and a narrow portion, the wide portion extending along the board, the narrow portion extending in a direction away from the board, and an end portion of the antenna coil is wound around the narrow portion as taught by Robinson to reduce the susceptibility of wire-wrap contact to turn in the hole as wire is wrapped on the pin (Robinson Col. 1, lines 47-49). 
Regarding claim 10, Kirita in view of Robinson teaches (Kirita Figs. 2, 8) the method according to Claim 6, comprising: welding the one end (first end of 19) of the antenna coil (19) to the first antenna terminal (first 21) embedded in the on-board component (upper portion of 20) by insert molding; and welding the other end (second end of 19) of the antenna coil (19) to the second antenna terminal (second 21) embedded in the on-board component (upper portion of 20) by insert molding.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845          

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845